SUAREZ, C.J.
Richard Randal Glass, former Husband, appeals from a Final Judgment of Dissolution. We affirm in all respects, but remand solely for the trial court to correct the calculation of the amount of unpaid wages to Natalie Ann Glass, former Wife. The trial court correctly determined that the Husband owed the Wife $52,982.43 in wages earned but not received in 2011, in addition to the $219,226.86 he owes her for unpaid wages from 2006-2010. The Amended Final Judgment, however, added those two amounts and declared the total, $324,025.50, as what the Husband owed the Wife for 2006-2010, and then incorrectly added another $52,982.43 for 2011. The Wife concedes that this is incorrect.
We affirm the Final Judgment of Dissolution in all respects, but remand to correct the Final Judgment by subtracting $52,982.43 from the total the Husband owes to the Wife.
Affirmed; remanded for correction of calculation.